No. 14-14-00216-CV

                                                                              JUL 06 ^
                            IN THE COURT OF APPEALS
       FOR THE FOURTEENTH JUDICIAL DISTRICT




                                   HARVELLA JONES
                                          Appellant

                                               V.


Marc D. Markel; Clayton R. Hearn; Amy M. Vahhoose; Dawn S. Holiday;
Clinton Faver Brown and Roberts Markel Weinberg Butler Hailey PC aka
Roberts Markel Weinberg PC aka Roberts Markel PC aka Roberts Markel
Guerry,PC

                                           Appellees




   APPELLANT'S MOTION FOR REHEARING and MOTION FOR EN
                             BANC RECONSIDERATION



                     On Appeal from Cause No. 14-CCV-052079
                          in the County Civil Court No. 2
                            of Fort Bend County, Texas
                        Hon. Jeffrey A. McMeans, Presiding


                                                           HARVELLA JONES, PRO SE
                                                                            P. O. Box 1702
                                                                    Richmond, Texas 77406
                                                                            (281) 690-8793



Appellant's Motion for Rehearing and Motion for En Banc Reconsideration
                                    No. 14-14-00216-CV

                            IN THE COURT OF APPEALS
       FOR THE FOURTEENTH JUDICIAL DISTRICT OF TEXAS




                                   HARVELLA JONES
                                          Appellant

                                               V.


Marc D. Markel; Clayton R. Hearn; Amy M. Vanhoose; Dawn S. Holiday;
Clinton Faver Brown and Roberts Markel Weinberg Butler Hailey PC aka
Roberts Markel Weinberg PC aka Roberts Markel PC aka Roberts Markel
Guerry, PC

                                           Appellees

   APPELLANT'S MOTION FOR REHEARING and MOTION FOR EN
                             BANC RECONSIDERATION
TO THE HONORABLE COURT:

      Pursuant to TRAP 49.1 and 49.7,1 request rehearing and en banc

reconsideration to correct the panel's opinion rendered June 23, 2015 and attain a

reverse and remand.



       Housekeeping errors to be corrected:


1. My claim against the Appellees was "their conspiracy with their client the

Villages ofTown Center OA., Inc. to commitfraud on a third-party, Plaintiff

Harvella Jones," (pg 6 CR (01 of 01) not as stated on page 2 of the opinion "a

Appellant's Motion for Rehearing and Motion for En Banc Reconsideration
claim of fraud and conspiracy to commit fraud, alleging that the defendants, who at

various times represented the Villages of Town Center Owners Association, Inc.,

conspired to commit fraud upon her to conceal the 'true proxy count' of the

resolution passed by the association when it annexed her property in 2002."


2. On page 2 of the panel's opinion they omitted I did not get the time I requested

to prepare a response. They mentioned I requested time to prepare but did not

mention I did not get it or opine on it. (Argued on page 31 of my brief)


3. The panel listed among its list of "prior involvement in various court

proceedings" cases that did not meet the vexatious litigant criteria such as the

association case in 2005, which I argued in my brief was not only outside the

"seven-year period immediately preceding the date the defendant makes the

motion" but also in 2005,1 did not "dispute the legality of the 2002 annexation" of

my property as stated on page 3 of the opinion. "I challenged the association's

quorum", only. This was not a re-ligation case, (p 11, 182 of CR (01 of 01)


4. The panel also listed the 2006 case in which 35 plaintiffs and I filed a lawsuit

against the association with an attorney. This case does not meet the vexatious

litigant criteria either as it is outside the "seven-year period immediately preceding

the date the defendant makes the motion" and "this case was not commenced,

prosecuted or maintained in propria persona. We had an attorney (Helen

Appellant's Motion for Rehearing and Motion for En Banc Reconsideration               3
Mayfield). This was also argued in my brief on page 15. The panel did not opine

on the relitigation issue raised by the Appellee at trial court and argued by me.


5. The panel's opinion regarding a lawsuit against Compass Bank in 2008 on page

3 oftheir opinion goes beyond what was presented in my brief. This case "was not

appealed nor relitigated". Additionally, "dismissed withprejudice on November

26, 2008, could not be supported by any evidence before this court.


6. The panel's opinion regarding my VA case listed it as being appealed after

November 8, 2010, when in my brief I clearly stated that "this pension claim was

on November 19, 2004, right after the death of my Veteran husband Johnnie Jones

on October 30, 2004. This claim commenced more than 7 years from the time of

the Appellee's vexatious litigant motion I am appealing from and was not

maintained in propria persona as there was an attorney involved for one of the

appeals." Additionally, the Appellee's exhibit "J" clearly shows under

Memorandum Decision "The appellant, Harvella Jones, through counsel, appeals a

December 18, 2008, Board of Veterans' Appeals (Board) decision denying her

claim for entitlement to service connection for the cause of her husband's death

and accrued benefits." (CR (01 of 01) FLD052114 .. page 222) The vexatious

litigant statute shows what I argued in my brief on page 11 and page 21 of my

reply brief. I timely submitted a reply brief.


Appellant's Motion for Rehearingand Motion for En Banc Reconsideration              4
7. The panel's opinion regarding the 2011 lawsuit I filed against the association

restated what I said in my brief which was "on August 9, 2011,1 sought a

declaratory judgment against the association for a resolution on the annexing of my

property within the 4 years allowed for fraud. (Page 16 of my brief; CR 182 (01 of

01) FLD052114) I clearly stated in my brief, that "the proxy evidence found was

not ripe until mid 2009 for this lawsuit, therefore, the Appellee's theory three (3)

HOA lawsuits filed 2005, 2006 and 2011 are evidence of re-litigation is incorrect

and not supported by evidence."


8. The panel showed two writs of mandamus that were part of trial court cases. In

Retzlaff at 700, the mandamus proceeding "was a separate, original proceeding

that did not challenge the trial court's final decision in the underlying case or relate

to the merits of the underlying case". My two cases cited in the panel's opinion

challenged the merits of the underlying cases at trial court.


A. Standard of review. The panel states in their opinion that "when the trial

court does not specify the basis for its decision, we must affirm the order if it is

correct on any legal theory supported by the record" and then they cite three case

laws. None of the cases cited are on point with their theory. Douglas v. Elliott,

No. 14-12-01025-CVtalks about the non compliance of Ralph Douglas with

Chapter 14 of the Civil Practice and Remedies Code. There was a procedural error


Appellant's Motion for Rehearing and Motion for En Banc Reconsideration                5
on the part of Mr. Douglas.       In case Worford v. Stamper, 801 S.W.2d 108, 109

(Tex. 1990) involved a new order in a child support case that had no findings of

fact or conclusions of law issued to help support the court's judgment. In the

Bilnoski v. Pizza Inn, Inc., 858 S.W. 2d55, 58 (Tex. App. - Houston (14th Dist.)
1993, no writ case, the Appellant's case was dismissed for want of prosecution.

The record did not contain findings of fact or conclusions of law and the order

failed to specify the reason for dismissal. It shows that the court did consult the

record when it states that "because nothing in the record shows that Appellant

failed to appear at a hearing or at trial, we conclude that Appellant's failure to

appear was not the basis for the trial court's order.


      This is a vexatious litigant appeal and the criteria for a trial court's decision

to declare someone a vexatious litigant is based on "black and white law".

Additionally, the Appellee's testimony in the Reporter's Record clearly shows the

district court relied on what was said by the Appellee as well as their exhibits

allowed into the hearing against my opposition. The Reporter's Record is part of

my appellant record.


B.     Notice: There is a clear disconnect between the judgment and the facts

presented in my briefpertaining to notice. I did "rebut the presumption thatnotice

was received." (Reporters Record). Additionally, the panel incorrectly indicated


Appellant's Motion for Rehearing and Motion for En Banc Reconsideration                   6
on page 6 that I "acknowledge, that the Postal Service placed the motion in her

own PO Box and that she was notified it was 'available for pickup' as of March 4,

   " "Jones also testified that she could have 'picked (the motion) up and read it.'

Moreover, Jones has offered no explanation for why her refusal to pick up her

'available' mail does not constitute constructive notice.



      I never made those statements and the record does not reflect that I said


them. Refer to my Reply Brief, p 2-5. Reply Brief to Appellees Markel, etc. was

filed October 14, 2014 and is part of the record. It will clear up some of the errors

made in the panel's opinion.


      Additionally, the panel's choice of words "refusal" to pick up her

"available" mail is not anything that I said at the hearing but something gleaned

from the Appellees' testimony during the hearing. I did not refuse to pick up my

mail and there is no evidence of same. The panel failed to address what is

considered "delivered" by the United States Postal Service and my argument on

that point is in my briefs. The Appellee chose to use the United States Post Office

to send me a certified mail notice and no other form of delivery was conducted;

therefore, the "delivered" language is one determined by the United States Postal

Service and not the Appellees.




Appellant's Motion for Rehearing and Motion for En Banc Reconsideration
C. Vexatious litigant. The panel states that I "primarily challenges the trial

court's determination that she is a vexatious litigant." I filed this appeal because

the trial court incorrectly declared me a vexatious litigant without meeting the

criteria of the vexatious litigant guidelines. If a person is charged of murder or

stealing or committing any crime of moral turpitude, you first have to prove it

based on the criteria for that particular crime. Before the trial court can determine

me a vexatious litigant, the guidelines have to be followed and they were not. Just

because someone say you are a vexatious litigant doesn't make it so. You have to

prove it and it wasn't proven that I am a vexatious litigantbecause I am not. If

statuary elements are met yes but they were not met in my case. The evidence

presented at the trial by the Appellees was inflammatory, unsubstantiated and

irrelevant to the vexatious litigant motion for the most part—all of which was

captured by the court reporter and made a part of my argument and my appellant

record, written about at length in both my initial brief and my subsequent reply

brief responding o the Appellees Markel, etc. What was said in that court room by

the Appellees is what influenced the court to rule in their favor without giving me

an opportunity to properly defend myself. The full recount of that event is in my

brief and reply brief which is missing from this opinion. The trial courtwas

exposed to the Appellees' rhetoric but where is it in this opinion?




Appellant's Motion for Rehearing and Motion for En Banc Reconsideration
1. No reasonable probability of prevailing -             There is a clear disconnect

between the judgment and the facts presented in my brief where I clearly state on

page 13 of my brief that "I have never sued any of the Appellee's named in this

lawsuit before; therefore, it is impossible to have a res judicata issue in my lawsuit

against the Appellees. Additionally I filed this lawsuit within the 2 year statute of

limitations for conspiracy, which is what my cause of action is for this lawsuit,

"Conspiracy with their client to commit fraud on a non-client." Conspiracy is a

cause of action and it has a two-year statute of limitations. I have never sued these

Appellees for conspiracy before. The Appellees clearly tried to connect

themselves to their client for the purposes of creating a res judicata issue but I

dispelled it. I was very clear on what my lawsuit was pertaining to and it is clear

that I never said it was fraud but "conspiracy to commit fraud with their client on a

third-party, Plaintiff Harvella Jones" stated throughout my brief and stated on my

complaint. Also I cited Likover v. Sunflower, in which the court opined "we are

not here concerned with whether Likover and the Ritters actually exerted duress on

Sunflower Terrace, Ltd., or actually defrauded them. Thefindings are that there

was a conspiracy to do these things and that the conspiracy resulted in injury."

The record before this court totally supports my complaint..


      Additionally, my complaint gave a chronology of events leading up to the

moment of conspiracy from which my lawsuit was filed and I also have the rightto

Appellant's Motion for Rehearing and Motion for En Banc Reconsideration                 9
amend it further as my lawsuit progresses after discovery, possibly adding

additional charges; however, "my petition as pled gave 'fair notice' and in Texas,

the standard for pleading is 'fair notice'. This has been an ongoing conspiracy

issue with the association and that is why my complaint gave a historical account

of the events leading up to the filing of this lawsuit. The last act taking place in

2013, which I duly noted in my complaint and which falls within my 2-year statute

of limitations for conspiracy.


       The panel misunderstood thefraud issue was against the association not the

Appellees. This is not a fraud case against the Appellees. I don't have a fraud

claim against them. It is a "conspiracy to commit fraud" case against them. I

filed my lawsuit against the Appellees on January 13, 2014. The furthest away

from that date would be January 13, 2012 backward and of course, 2 years

forward. The last act of conspiracy (to my knowledge without the benefit of

discovery) was in 2013. I was well within my filing timeframe. Likover was not

cited to apply an exception to delay accrual or toll limitations, it was cited to

support my "conspiracy" claim as the Appellees seem to think conspiracy is not a

cause of action recognized by the state of Texas. Therefore, there were errors of

fact which led to an error of law in the panel's opinion.




Appellant's Motion for Rehearing and Motion for En Banc Reconsideration                10
2. Commencing or maintaining five litigations under section 11.054(1) - Once

again there is a clear disconnect between the judgment and the facts presented in

my brief and the Appellee's own evidence and the case law Retzlaffthat everyone

has relied upon. In Retzlaff at 700, "the mandamus proceeding 'was a separate,

original proceeding that did not challenge the trial court's final decision in the

underlying case or relate to the merits of the underlying case," and that is why it

can be considered a separate case. The panel overlooked page 312 of CR (01 of

01) FLD052114 in which I clearly talked about the "merits of the underlying case"

Therefore, #5 and #6 are erroneously listed now by the panel as well as by the

Appellee and no case law supports their theory. No 2 should not have been listed;

however, at most would be four cases, which is not enough to support prong two of

the vexatious litigate requirement. Two key errors which would support a

rehearing or reconsideration were made iri the panel's opinion.


D. Additional subissues - The panel comments on my failure to preserve the

error of the abatement of my lawsuit in trial court when it was not revealed that my

lawsuit would be abated until "after''' the hearing was over as the judge ended the

hearing to make a decision "under advisement" and made it out ofthe presence of

the hearing; therefore, it could not be preserved at the hearing. P. 84 RR (01 of 01)

FLD 081114. In regard to the reporter's record, the panel chose a criminal case in



Appellant's Motion for Rehearing and Motion for En Banc Reconsideration               11
which the inmate eventually won out of Corpus Christi (and they state I get no new

trial) so not sure the purpose of citing that case law in their opinion.


                      Vexatious Litigate statute is a two-prong statute


       There is no argument nor disagreement among the panel, the Appellee and I

that the vexatious litigate statute has two prongs to it because it does. First you

have to have "a reasonable probability" to win "and''              This is a very important

"and\ It can't be a see saw. It has to be a scale ofjustice—balanced. Simply

stated the panel erred in the first prong as well as in the second prong. I previously

stated how the errors occurred. I can win my case and I didn't have 5 vexatious

litigant cases. The facts do not lead to the conclusion arrived by the panel that I

am a vexatious litigant. It didn't support the Appellees nor the trial court either.

The rubber band is not fitting around the 2-prong package regardless of how hard

you pull on it to try to make it fit. It also appears my Reply Brief was not

considered in this opinion. The errors made of fact which led to errors of law

demand that this be reheard or reconsidered in all fairness to my Constitutional

right to have an unblocked path to due process.            There simply isn't any legal

sufficient evidence to supportthe finding that I am a vexatious litigant. Therefore,

it is relevant that a fresh set of unbiased court eyes be placed on this appeal.




Appellant's Motion for Rehearing and Motion for En Banc Reconsideration                       12
                                       CONCLUSION



       Statistically speaking I am aware of the low percentage of Motions to

Rehearing and En Banc Reconsiderations being granted by this court; however,

due to the factual errors made by the panel regarding what I sued about and the

errors made in the case count, I am entitled to a rehearing or reconsideration.


       The constitutional due process for everyone who come before the court with

a valid claim to be heard certainly applies in my case. I obviously have filed my

own lawsuit under the laws of the State of Texas and Federal laws giving one pro

se rights. I have limited income that was verified in the lower court so producing

$20,000 each time I need to protect my civil rights, property rights, Constitutional

rights in this state, should be weighed carefully and each detail and uncertainty

should be weighed correctly before nailing my coffin shut.


       This is my appeal and I studied and researched the laws covering it and I

understand the vexatious litigant guidelines. I am under five cases with four being

the maximum you can get out of it regardless of how hard you try and the record is

clear about what I sued these Appellees for, I was clear this is about conspiracy.




Appellant's Motion for Rehearing and Motion for En Banc Reconsideration              13
Does my complaint need to be amended? Perhaps but it is clear enough to give

fair notice and that is my minimum requirement in the state of Texas.


       I realize this court have a multitude of cases it has to read and decide on but

saving one's home from an illegal foreclosure is a lawsuit worth allowing a

homeowner to pursue before a jury consisting of its peers. The judge in the lower

court was greatly influenced by the vilification of me by the Appellees going back

to the very first case I filed in a Texas court which was decades prior to the seven

(7) years permitted under Texas law, yet none of that was mentioned in the panel's

opinion. (Exhibit 1 attached and incorporated as though fully copied) It was

necessary for me to file a brief and then a reply brief because of all the

misstatements and untruths contained in the Appellee's brief. Just because the

Appellees are all licensed attorneys does not make them correct in their position

but it does make them desperate to shut me down. This is the third case I have had

before this court (the previous two counted against me in this vexatious litigant

count) and each one made crucial errors that if fixed would have reversed the

decisions and given me the wins I deserved. I am poor, I am not an attorney, but

that doesn't make me wrong or precluded from a fair trial on the merits of my case.




Appellant's Motion for Rehearing and Motion for En Banc Reconsideration                14
                                           PRAYER



       For these reasons, I ask this court to rehear and reconsider what I have

pointed out in this combined motion and I am confident thru prayer that the panel

will recognize their errors and do the correct thing by reversing the lower court's

decision and restoring my lawsuit on the district court's docket.


                                                     Respectfully submitted,




                                                     Harvella Jones, PRO SE
                                                     POB 1702
                                                     Richmond, TX 77406
                                                     (281) 690-8793




Appellant's Motion for Rehearing and Motion for En Banc Reconsideration               15
                                                 VERIFICATION


State of Texas                       )
                                     )
Fort Bend County                      )


Before me, the undersigned notary, on this day personally appeared Harvella
Jones, the affiant, a person whose identity is known to me. After I administered an
oath to affiant, affiant testified:

"My name is Harvella Jones, I am over 18 years of age, of sound mind, and
capable of making this verification. I have read the attached Appellant's Motion to
for Rehearing and Motion for En Banc Reconsideration and the facts I stated in the
attached document are within my personal knowledge and are true and correct."


                                                                                    a^u^^
                                                                   Harvella Jones



       Sworn to and subscribed before me by                      LTd.\NtM2 \A dOMp      on
July k ,2015.
           cf-fs*''-^*                                     No. 14-14-00216-CV




                            IN THE COURT OF APPEALS
        FOR THE FOURTEENTH JUDICIAL DISTRICT OF TEXAS




                                   HARVELLA JONES
                                           Appellant

                                                V.


Marc D. Markel; Clayton R. Hearn; Amy M. Vanhoose; Dawn S. Holiday;
Clinton Faver Brown and Roberts Markel Weinberg Butler Hailey PC aka
Roberts Markel Weinberg PC aka Roberts Markel PC aka Roberts Markel
Guerry, PC

                                           Appellees


                  APPELLANT'S CERTIFICATE OF SERVICE




I hereby certify that a true and correct copy of the Appellant's Motion for
Rehearing and Motion for En Banc Reconsideration was mailed July 6, 2015, to
Appellees/Defendants below % of their attorney by placing into a United States
Mailbox pursuant to T.R.C.P. 21:

Attorney Frank O. Carroll, III via (Regular U.S.Mail)
Roberts, Markel PC
2800 Post Oak Blvd. 57th Floor
Houston, TX 77056

Attorney Thomas M. Pickford (representing Thi "Nina" Tran and James H.
Leeland)
Hoover Slovacek, LLP (Regular U.S. Mail)

Appellant's Motion for Rehearing and Motion for En Banc Reconsideration          17
Galleria Tower H
5051 Westheimer, Suite 1200
Houston, TX 77056

Gregg S. Weinberg (Regular US Mail)
Roberts Markel PC
2800 Post Oak Blvd.
57th Floor
Houston, TX 77056



Attorney Jonathan C. Anderson (Regular U.S.Mail)
1600 Highway 6 Ste 200
Sugar Land, Texas 77478-4956

Dawn Shree Holiday (Regular U.S.Mail)
Roberts Markel PC
2800 Post Oak Blvd.
57th Floor
Houston, TX 77056



                                       (^)^W^^  Harvella Jones, PRO SE

                         CERTIFICATE OF COMPLIANCE^



       This is to certify that this document is in compliance with TRAP 9.4(i)(3)
and contain 3,234 words and 18,709 characters with spaces (excluding identify of
parties and counsel, table of contents, index of authorities, statement of the case,
statement of issues presented, proof of service, certificate of compliance, appendix
and any other section not required to be a part of this certificate.)


                                                     StJUMtljjDLl         \MQhS/
                                                       ILLA JONES, pro se
                                              P.O. Box 1702
                                              Richmond, Texas 77406
                                              281-690-8793


Appellant's Motion for Rehearing and Motion for En Banc Reconsideration            18
Affirmed and Memorandum Opinion filed June 23, 2015.




                                      In the


                    iFnurteentfj Court of Appeals

                              NO. 14-14-00216-CV


                        HARVELLA JONES, Appellant

                                       V.

   MARC D. MARKEL, CLAYTON R. HEARN, AMY M. VANHOOSE,
   DAWN S. HOLIDAY, CLINTON FAVER BROWN, AND ROBERTS
MARKEL WEINBERG BUTLER HAILEY, PC AKA ROBERTS MARKEL
     WEINBERG PC AKA ROBERTS MARKEL PC, Appellees


               On Appeal from the County Court at Law No. 2
                            Fort Bend County, Texas
                    Trial Court Cause No. 14-CCV-052079


                 MEMORANDUM                    OPINION



      Appellant Harvella Jones argues that the trial court abused its discretion in
declaring her a vexatious litigant without the statutory findings required pursuant
to Texas Civil Practice and Remedies Code chapter 11. We affirm.


                                                A
                           Hh>mT                  La.
                I.       Factual and Procedural Background

      In January 2014, Jones filed the present lawsuit against Marc D. Markel,
Clayton R. Hearn, Amy M. Vanhoose, Dawn S. Holiday, Clinton Faver Brown,
Thi "Nina" Tran, James H. Leeland, Jonathan Anderson, and Roberts Markel
Weinberg Butler Hailey PC aka Roberts Markel Weinberg PC aka Roberts Markel
PC aka Roberts Markel Guerry PC. Jones brought a claim of fraud and conspiracy
to commit fraud, alleging that the defendants, who at various times represented the
Villages of Town Center Owners Association, Inc., conspired to commit fraud
upon her to conceal the "true proxy count" of the resolution passed by the
association when it annexed her property in 2002.

      In February 2014, Markel, Hearn, Vanhoose, Holiday, Brown, and Roberts
Markel Weinberg Butler Hailey PC (the Markel appellees) filed a motion to
declare Jones a vexatious litigant. Tran, Leeland, and Anderson did not join in the
motion.1 The trial court conducted a hearing on March 11, 2014. At the hearing,
Jones protested that she had not received notice of the vexatious litigant motion
and of the hearing, and requested time to prepare a response.

       On March 12, 2014, the trial court granted the motion, declaring Jones a


       1 Jones noticed her appeal from the trial court's March 12, 2014 order granting the
Markel appellees' motion. The record also indicates Jones conferred with Tran and Leeland's
attorney and requested Tran and Leeland withdraw their request that certain material be included
in the clerk's record because Tran and Leeland "are not" "included in the appeal."
        Jones did not name Tran, Leeland, and Anderson as appellees in her brief. Tran and
Leeland filed abrief as appellees, and Jones filed aseparate reply brief as to them. Anderson did
not file anything. "An appellee . . .must be someone against whom the appellant raises issues or
points of error in the appellant's brief." Showbiz Multimedia, LLC v. Mountain States Mortg.
Ctrs Inc., 303 S.W.3d 769, 771 n.3 (Tex. App.—Houston [1st Dist] 2009, no pet.). Because
Jones's issue concerns the trial court's actions in connection with the Markel appellees'
vexatious litigant motion, which is consistent with her not naming Tran, Leeland, and Anderson
in her brief as appellees, we do not consider them as parties to this appeal. See id. (noting that
"an appellee need not be definitively identified until the appellant's brief is filed").
vexatious litigant, requiring her to post a bond as security, continuing abatement of
the lawsuit, and prohibiting her from filing new pro se litigation without
permission from a local administrative judge. The record below reveals the
following regarding Jones's prior involvement in various court proceedings:
         • In 2005, Jones filed a lawsuit against the association in the
             240th Judicial District Court of Fort Bend County, Texas.
             Jones disputed the legality of the 2002 annexation of her
             property by the association due to lack of a quorum. After a
             trial, the trial court found that a proper quorum existed, and
             signed its final judgment on November 10, 2005.
         • In 2006, Jones along with 35 other plaintiffs filed a lawsuit
             against the association in the 240th Judicial District Court of
             Fort Bend County, Texas. Jones sought a declaratory judgment
             that the 2002 annexation was illegal because the association
             committed fraud. The trial court dismissed this case on August
             9, 2006, and the First Court of Appeals dismissed the appeal on
             June 21, 2007.
         • In 2008, Jones filed a lawsuit against Compass Bank in the
             434th Judicial District Court of Fort Bend County, Texas. The
             suit was removed to the Southern District of Texas and
             dismissed with prejudice on November 26, 2008. The Fifth
             Circuit upheld the dismissal on July 30, 2009.
          • Sometime after November 8, 2010, Jones filed an appeal in the
             U.S. Court of Appeals Federal Circuit in which she disputed a
             U.S. Court of Appeals for Veteran Claims ruling. The Federal
             Circuit affirmed the lower court's ruling against Jones on
             September 20, 2011.
          • In 2011, Jones filed a lawsuit against the association in the
             240th Judicial District Court of Fort Bend County, Texas.
             Jones sought a declaratory judgment that the 2002 annexation
             was illegal because there were not enough votes to pass the
             annexation.      The trial court granted traditional summary
             judgment in favor of the association based on res judicata on
             February 28, 2012, which ruling this court upheld. Jones v.
              Villages of Town Ctr. Owners Ass'n, No. 14-12-00306-CV,
             2013 WL 2456873, at *5, 7 (Tex. App.—Houston [14th Dist.]
              June 6, 2013, pet. denied) (mem. op.).
          • In 2012, Jones         filed a lawsuit for libel and business
              disparagement against Michael Fitzmaurice and others
              (collectively, Fitzmaurice) in the 155th Judicial District Court
              of Waller County, Texas. Fitzmaurice filed a motion to dismiss
              based on the Anti-SLAPP statute,2 which the trial court denied.
              Fitzmaurice appealed, and this court reversed and remanded for
              the trial court to dismiss the case and award attorney's fees to
              Fitzmaurice. Fitzmaurice v. Jones, All S.W.3d 627, 634 (Tex.
              App.—Houston [14th Dist.] 2013, no pet.). The trial court
              signed its final order dismissing the case on January 23, 2014.
          • In 2013, Jones filed a petition for writ of mandamus in the
            Supreme Court of Texas where the respondent was Judge
              Thomas Culver of the 240th Judicial District Court of Fort
              Bend County, Texas, and the real party in interest was the
              association. The Supreme Court of Texas denied Jones's
              petition on September 20, 2013.
          • Also in 2013, Jones filed a petition for writ of mandamus in the
              Supreme Court of Texas where the respondent was Judge Jeff
              Steinhauser of the 155th Judicial District Court of Waller
              County, Texas, and the real party in interest was Fitzmaurice.
              The Supreme Court of Texas denied Jones's petition on January
              3,2014.

       On appeal, Jones contends that the trial court abused its discretion because
the facts and the law do not support the court's decision to grant the Markel
appellees' motion to declare Jones a vexatious litigant. See Tex. Civ. Prac. &
Rem. Code Ann. § 11.101(c) (West, Westlaw through 2015 R. Sess.).




        2 Chapter 27 of the Texas Civil Practice and Remedies Code is the Texas Anti-SLAPP
statute, where SLAPP is an acronym for "Strategic Lawsuits Against Public Participation."
Jardin v. Marklund, 431 S.W.3d 765, 767, 769 (Tex. App.—Houston [14th Dist.] 2014, no pet.).
                                II.      Analysis


A.    Standard of review


      We review a trial court's determination that a plaintiff is a vexatious litigant
for an abuse of discretion. Cantu v. Dominguez, No. 14-08-00156-CV, 2009 WL
3365854, at *4 (Tex. App.—Houston [14th Dist.] Sept. 10, 2009, pet. denied)
(mem. op.).     "A trial court abuses its discretion when it rules arbitrarily,
unreasonably, without regard to guiding legal principles, or without supporting
evidence." Id. (citing Leonard v. Abbott, 171 S.W.3d 451, 459 (Tex. App.—
Austin 2005, pet. denied)).

      The trial court's order in this case does not recite any findings. It states that
the court heard and granted the motion to declare Jones a vexatious litigant. When
the trial court does not specify the basis for its decision, we must affirm the order if
it is correct on any legal theory supported by the record. Douglas v. Elliott, No.
14-12-01025-CV, 2014 WL 1410190, at *5 (Tex. App.—Houston [14th Dist.] Apr.
10, 2014, no pet.) (mem. op.); see Worfordv. Stamper, 801 S.W.2d 108, 109 (Tex.
1990) (per curiam); Bilnoski v. Pizza Inn, Inc., 858 S.W.2d 55, 58 (Tex. App.—
Houston [14th Dist.] 1993, no writ).

B.    Notice


      As a subissue, Jones argues that she did not receive notice of the Markel
appellees' motion to declare her a vexatious litigant. Jones contends that she
received the notice on March 12, after the hearing took place.             The Markel
appellees respond that Jones has not rebutted the presumption of proper notice
based on their certificate of service. They further argue even if Jones did not
receive actual notice, then sufficient constructive notice exists where the record
indicates that the motion was "available for pickup" but Jones chose not to do so.
      Rule 21a authorizes service in person, by agent, by courier-receipted
delivery, or by certified or registered mail, to the party's last known address. Tex.
R. Civ. P. 21a; Jacobs v. Jacobs, 448 S.W.3d 626, 632 (Tex. App.—Houston [14th
Dist.] 2014, no pet.). Service by certified mail is complete when the documents
are deposited in a properly addressed envelope, postage prepaid, in a post office or
official depository of the United States Postal Service.      Tex. R. Civ. P. 21a;
Jacobs, 448 S.W.3d at 632. A certificate of service by an attorney of record is
prima facie evidence of the fact of service, and creates a presumption of receipt,
rebuttable through proof of nonreceipt. See Tex. R. Civ. P. 21a(e); Mayfield v.
Fullhart, AAA S.W.3d 222, 226 (Tex. App.—Houston [14th Dist.] 2014, pet.
denied). "The opposing party may present evidence to rebut the presumption that
notice was received." Jacobs, 448 S.W.3d at 632.

      The serving party also may establish "constructive notice" by demonstrating
compliance with rule 21a and presenting evidence that the intended recipient
engaged in instances of selective acceptance or refusal of certified mail relating to
the case. Id. at 632, 635 (concluding there was "some record evidence of the
method and manner of . . . service, and that [party] avoided service and refused
delivery of certified mail to a valid business address to support constructive
notice").

      The Markel appellees' certificate of service states that Jones was served as
of February 28 by certified mail, return receipt requested, and provides the tracking
number, creating the presumption of receipt. However, even allowing that Jones
did not receive actual notice of the motion and hearing until March 12, she had
sufficient constructive notice. At the hearing, the Markel appellees presented a
printout, and Jones acknowledged, that the Postal Service placed the motion in her
own P.O. Box and that she was notified it was "available for pickup" as of March
4, more than three days prior to the March 11 hearing. See Tex. R. App. P. 21.
Jones also testified that she could have "picked [the motion] up and read it."
Moreover, Jones has offered no explanation for why her refusal to pick up her
"available" mail does not constitute constructive notice. See Jacobs, 448 S.W.3d

at 635.


      Under these circumstances, we conclude that the record reveals some
evidence to support the trial court's implicit finding—imputing constructive notice
of the vexatious-litigant hearing to Jones. See id. Therefore, the trial court did not
abuse its discretion, and we overrule this subissue.

C.    Vexatious litigant

      Jones primarily challenges the trial court's determination that she is a
vexatious litigant.   In particular, Jones asserts that the trial court abused its
discretion by granting the Markel appellees' motion "'without' the statutory
findings" under chapter 11 of the Texas Civil Practice and Remedies Code. The
Markel appellees respond that their evidence meets the statutory requirements.

      Chapter 11 of the Texas Civil Practice and Remedies Code governs lawsuits
brought by vexatious litigants. Douglas v. Redmond, No. 14-12-00259-CV, 2012
WL 5921200, at *5 (Tex. App.—Houston [14th Dist.] Nov. 27, 2012, pet. denied)
(mem. op.). Under chapter 11, a trial court "may find a plaintiff a vexatious
litigant" if certain statutory elements are met. See Tex. Civ. Prac. & Rem. Code
Ann. §11.054 (West, Westlaw through 2015 R. Sess.).                If the trial court
determines, based on evidence presented at a hearing, that the plaintiff is a
vexatious litigant, it must order her to furnish security for the benefit of the moving
defendants in an amount related to the costs and attorneys' fees the defendants
anticipate incurring in defending the litigation. See id. § 11.055 (West, Westlaw
through 2015 R. Sess.). If the plaintifffails to furnish the court-ordered security by
the time set in the order, the court must dismiss the suit as to the moving
defendants. See id. § 11.056 (West, Westlaw through 2015 R. Sess.). The court
also may enter a prefiling order prohibiting a plaintiff from filing, pro se, a new
lawsuit in state court without leave of the local administrative judge.        See id.
§ 11.101 (West, Westlaw through 2015 R. Sess.).

      Two requirements must be satisfied before a trial court may declare a
plaintiff a vexatious litigant. See id. § 11.054; Elliot, 2014 WL 1410190, at *4.
First, the defendant must show there is not a reasonable probability that the
plaintiff will prevail in the litigation. See Tex. Civ. Prac. & Rem. Code Ann.
§ 11.054; Elliot, 2014 WL 1410190, at *4.

      Second, the defendant must show one of three statutory circumstances:

      (1) the plaintiff, in the seven-year period immediately preceding the
      date the defendant makes the motion, has commenced, prosecuted, or
      maintained as a pro se litigant at least five litigations other than in a
      small claims court that have been:

                (A) finally determined adversely to the plaintiff;
                (B) permitted to remain pending at least two years without
                having been brought to trial or hearing; or
                (C) determined by a trial or appellate court to be frivolous or
                groundless under state or federal laws or rules of procedure;
      (2) after a litigation has been finally determined against the plaintiff,
      the plaintiff repeatedly relitigates or attempts to relitigate, pro se,
      either:

                (A) the validity of the determination against the same defendant
                as to whom the litigation was finally determined, or
                (B) the cause of action, claim, controversy, or any of the issues
                of fact or law      determined or concluded by the          final
                determination against the same defendant as to whom the
                litigation was finally determined; or
       (3) the plaintiff has previously been declared to be a vexatious litigant
       by a state or federal court in an action or proceeding based on the
       same or substantially similar facts, transition, or occurrence.

Tex. Civ. Prac. & Rem. Code Ann. § 11.054; see also Elliot, 2014 WL 1410190, at
*4-5 (applying former version containing "in propria persona" instead of "pro se"
language).

       Because a trial court may exercise its discretion to declare a party a
vexatious litigant (as it did here) only if the defendant has made the required
showings, we imply findings that the requirements have been met, and we review
those findings for legal and factual sufficiency. See Leonard, 171 S.W.3d at 459;
see also Redmond, 2012 WL 5921200, at *6 (considering "whether the evidence
was sufficient to support the trial court's declaration").

           1. No reasonable probability of prevailing

       In their motion, the defendants argued that Jones had no reasonable
probability of prevailing in the present suit due to res judicata or the running of the
statute of limitations for fraud.        We conclude the record supports an implied
finding that Jones had no reasonable probability of prevailing due to limitations.

       Texas law prescribes a four-year statute of limitations for fraud actions. See
Tex. Civ. Prac. & Rem. Code Ann. § 16.004(a) (West, Westlaw through 2015 Rawle
3 In their motion, the Markel appellees argued that Jones's conspiracy claim was not a
separate cause of action apart from fraud and did not argue that any other statute of limitations
applied. On appeal, Jones consistently characterizes her claim against the defendants as
"conspiracy to commit fraud with their client on a third-party, Plaintiff Harvella Jones."
Although the precise nature of Jones's claims is not before us, we note this court has recognized
that a two-year statute of limitations applies to conspiracy-to-defraud claims. See Navarro v.
Grant Thornton, LLP, 316 S.W.3d 715, 719 (Tex. App.—Houston [14th Dist.] 2010, no pet.)
(discussing binding precedent in this court applying section 16.003 to conspiracy-to-defraud
claims).
Sess.); Exxon Corp. v. Emerald Oil & Gas Co., L.C, 348 S.W.3d 194, 216 (Tex.
2011); Seureau v. ExxonMobil Corp., 27A S.W.3d 206, 226 (Tex. App.—Houston
[14th Dist.] 2008, no pet.). A cause of action for fraud accrues on the date that the
fraud is perpetrated—when         the   defendant makes the         allegedly   false
representations. Woods v. William M. Mercer, Inc., 769 S.W.2d 515, 517 (Tex.
1988); Seureau, 21A S.W.3d at 226. If the fraud is concealed, however, "[fjhe
statute of limitations for fraud begins to run from the time the party knew of the
misrepresentation." Emerald Oil, 348 S.W.3d at 216 (citing Little v. Smith, 943
S.W.2d 414, 420 (Tex. 1997)); see Seureau, 21A S.W.3d at 227-28.

      Jones's fraud claim arises from alleged misrepresentations related to the
number of proxy votes cast for the 2002 annexation. Consequently, Jones's cause
of action accrued when the defendants allegedly misrepresented the proxy vote.
According to Jones, defendant Markel of defendant Roberts Markel Weinberg
Butler Hailey PC allegedly misrepresented the proxy count sometime before Jones
decided to pursue the quorum issue in her 2005 lawsuit. Therefore, Jones's fraud
cause of action accrued sometime in 2005, which was the earliest the defendants
allegedly made false representations as to the proxy count. Defendants working
for the same defendant firm allegedly also were involved in misrepresenting such
proxy count during trial of the 2005 lawsuit, and allegedly continued to perpetuate
the false proxy count through two additional lawsuits filed by Jones and others, in
2006 and 2011.

      "Irrespective of the potential effect of fraudulent concealment ... on
limitations, actual knowledge of alleged injury-causing conduct starts the clock on
the limitations period." Emerald Oil, 348 S.W.3d at 209. According to Jones, she
discovered the true, much-lower proxy count on her own in 2009. Indeed, after
this discovery, in 2011, Jones filed a declaratory judgment action against the
association alleging the annexation was illegal because the association did not have
enough votes to pass the 2002 annexation. Therefore, even if tolling based on
fraudulent concealment could apply here (which we need not decide), Jones had
sufficient knowledge in 2009 that the defendants had misrepresented the proxy
count.


         Jones cites Likover v. Sunflower Terrace II, Ltd., apparently in support of
applying an exception to delay accrual or toll limitations in her case. Likover (and
its progeny) provides that attorneys may be liable for fraud if they knowingly
commit a fraudulent act that injures a third person, or knowingly enter into a
conspiracy to defraud a third person while representing their client. 696 S.W.2d
468, 472 (Tex. App.—Houston [1st Dist.] 1985, no writ); see also Gaia Envtl, Inc.
v. Galbraith, 451 S.W.3d 398, 404 (Tex. App.—Houston [14th Dist.] 2014, pet.
denied) (discussing cases). While Likover certainly provides a basis for third
parties to bring fraud claims against attorneys, Likover does not provide for any
exception to the application of limitations simply because the fraud involved
attorneys, and we have not discovered any case that does. Here, no exception
applies to toll the statute or extend the accrual date any later than sometime in
2009. Since Jones did not bring this lawsuit until January 13, 2014, more than four
years after the statute began to run, her fraud claim is time barred. See Seureau,
274S.W.3d at 227, 229-30.

         We conclude there is legally sufficient evidence to support the finding that
there is not a reasonable probability that Jones will prevail in the litigation against
the defendants, and such finding is not so contrary to the overwhelming weight of
the evidence as to be clearly wrong and unjust. See Tex. Civ. Prac. & Rem. Code
Ann. § 11.054; Elliot, 2014 WL 1410190, at *5; Leonard, 171 S.W.3d at 460.
Therefore, the trial court could have implicitly found the first requirement under

                                           11
section 11.054 satisfied. See Elliot, 2014 WL 1410190, at *5 (judicial immunity in
constitutional violation case); see also Redmond, 2012 WL 5921200, at *7 (no
duty existed and case law foreclosed recovery in professional negligence case).

           2. Commencing or           maintaining      five   litigations    under section
              11.054(1)

       Next, we consider whether the record supports an implied finding that the
Markel appellees proved the second requirement.

       A trial court may find a plaintiff is a vexatious litigant if the plaintiff, pro se,
has commenced or maintained five litigations in a court of record, all of which
were within seven years of the defendant's motion and were adversely determined
against the plaintiff. Tex. Civ. Prac. & Rem. Code Ann. § 11.054(1)(A). Chapter
11 defines a "litigation" as "a civil action commenced, maintained, or pending in
any state or federal court." Id. § 11.001(2) (West, Westlaw through 2015 R. Sess.).
"The language of these statutes plainly encompasses appeals. ... [A] person who
files a notice of appeal is maintaining litigation." Retzlaffv. GoAmerica Comm'ns
Corp., 356 S.W.3d 689, 699 (Tex. App.—El Paso 2011, no pet). In addition, "a
person who seeks mandamus relief commences a civil action in the appellate
court." Id. at 700. In Retzlaff, a denial of a mandamus petition aimed at a trial
judge's refusal to rule on motions counted as a separate adverse determination for
purposes of section 11.054(1).         Id. at 701. The court of appeals noted it was a
"separate, original proceeding that did not challenge the trial court's final decision
in the underlying case or relate to the merits of the underlying case." Id. at 700.

       To satisfy the second requirement, the Markel appellees offered multiple

         4 In their vexatious litigant motion, the Markel appellees also argued that Jones's
litigation activities met subsection (2) of section 11.054. Because we conclude that the trial
court properly could have determined that Jones fell within subsection (1), we do not reach this
alternative ground. See Tex. R. App. P. 47.1.

                                                12
exhibits5 in an attempt to show that Jones commenced or maintained six litigations
after February 28, 2007, which is seven years prior to when the Markel appellees
filed their vexatious litigant motion:

       (1)    Jones's litigation against Compass Bank, filed July 30, 2008;
       (2)    Jones's litigation against the Secretary of Veterans Affairs,
              Federal Circuit appeal noticed sometime after November 8,
              2010;
       (3)    Jones's litigation against the association, filed August 9, 2011;
       (4)    Jones's litigation against Fitzmaurice, filed June 28, 2012;
       (5)    Jones's mandamus proceeding where the association was the
              real party in interest, filed August 12, 2013; and
       (6)    Jones's mandamus proceeding where Fitzmaurice was the real
              party in interest, filed November 21, 2013.

       Jones argues that the Markel appellees did not show the requisite five
litigations in the seven-year period under the statute because numbers 2, 3, 5, and 6
should not be counted.6 First, with regard to number 2, Jones asserts that she was
represented by counsel in her claim seeking Veterans benefits after her husband's
death, and that such pension claim was commenced in 2004. However, the record
reflects that sometime after November 8, 2010, which falls within the seven-year
period, Jones brought a pro se appeal, which counts as maintaining a litigation pro
se. See Tex. Civ. Prac. & Rem. Code Ann. § 11.054(1); Retzlaff, 356 S.W.3d 689
at 700. Therefore, number 2 counts as one litigation.

       Next, Jones argues that number 3 should not be counted essentially because
it involved fraud. The statute does not provide for any exception based on fraud.


       5These exhibits included various trial and appellate state and federal court filings, orders,
judgments, opinions, and notices. The trial court overruled Jones's relevancy objection, and
Jones does not challenge this ruling on appeal.
       6Jones does not dispute that numbers 1 and 4 should be counted.

                                                  13
See Tex. Civ. Prac. & Rem. Code Ann. § 11.054(1); Leonard, 171 S.W.3d at 459
(noting that "the statute only excludes litigation filed in small claims court" in
rejecting plaintiffs argument election contest should not be counted).           Jones
provides, and we have uncovered, no authority to support her position that fraud
cases do not count under section 11.054(1). Therefore, number 3 counts as one
litigation.

       With regard to numbers 5 and 6, Jones argues that the two petitions for writs
of mandamus she filed in the Supreme Court of Texas should not be separately
counted in addition to the litigation against the association, number 3, and the
litigation against Fitzmaurice, number 4. Without explanation, Jones argues that
her writs did not fall within Retzlaffbecause they challenged "the trial court's final
decision in the underlying case or relate[d] to the merits of the underlying case."
She also notes that she initiated her writs in the court of appeals, not in the trial
court. We need not decide whether both mandamus proceedings count as separate
litigations because we conclude that number 6 does, meeting the five-litigation
threshold for section 11.054(1). See Retzlaff, 356 S.W.3d at 699.

       In Retzlaff, the court of appeals indicated that where a mandamus proceeding
did not relate to the merits of or challenge the trial court's final decision in the
underlying case, it may be counted for purposes of section 11.054(1). Id. at 701.
Retzlaff'did not, however, indicate that whether the mandamus petition was filed in
the court of appeals or the Supreme Court would affect, much less preclude,
whether the proceeding counted. In her mandamus petition involving Fitzmaurice
as the real party in interest, Jones complained of this court's error in reversing the
trial court's denial of Fitzmaurice's motion to dismiss "because discovery was
stayed." As in the mandamus proceeding at issue in Retzlaff Jones did not attack
the merits of the underlying case. Nor did Jones's petition relate to the trial court's

                                          14
final decision in the underlying case—the trial court did not issue its final order
until after the Supreme Court denied her petition. Therefore, as in Reztlaff where
the appellate court counted both an appeal and a mandamus proceeding arising
from the same underlying case, we conclude it is proper to separately count both
numbers 4 and 6.     See id.

      On this record, Jones's litigation against Compass Bank counts as one
litigation; Jones's litigation against the Secretary of Veterans Affairs counts as one
litigation; Jones's litigation against the association counts as one litigation; Jones's
litigation against Fitzmaurice counts as one litigation; and Jones's mandamus
proceeding where the real party in interest was Fitzmaurice counts as one
litigation, totaling five litigations as a pro se litigant within the seven-year period.
See Tex. Civ. Prac. & Rem. Code Ann. § 11.054(1). And although Jones does not
complain that any of these litigations were not "finally determined adversely" to
her, the record confirms these five litigations also meet this qualification. See id.
§11.054(1)(A).

      We conclude there is legally sufficient evidence to support the finding that
in the seven years preceding the Markel appellees' filing their motion, Jones had
commenced, prosecuted, or maintained at least five lawsuits as a pro se litigant
other than in small claims court that were finally determined adversely to her, and
such finding is not so contrary to the evidence as to be clearly wrong and unjust.
See id. § 11.054(1)(A); Leonard, 171 S.W.3d at 460. Therefore, the trial court
could have implicitly found the second requirement under section 11.054(1)(A)
satisfied. See Redmond, 2012 WL 5921200, at *1; Retzlaff, 356 S.W.3d at 701;
Leonard, 171 S.W.3d at 459-60.

       7Also as in Retzlaff, no double-counting occurs here where the Markel appellees did not
seek to separately count both the trial and appellate portions of Jones's lawsuit against
Fitzmaurice. See 356 S.W.3d at 700.

                                             15
          With both requirements of section 11.054 satisfied, we conclude that the trial
court did not abuse its discretion by declaring Jones a vexatious litigant.            See
Elliott, 2014 WL 1410190, at *5; Redmond, 2012 WL 5921200, at *7-8; Leonard,
111 S.W.3dat460.

          We overrule Jones's issue.

D.        Additional subissues


          In its March 12 order, the trial court ordered continued abatement of the
lawsuit. See Tex. Civ. Prac. & Rem. Code Ann. § 11.052 (West, Westlaw through
2015 R. Sess.). For the first time on appeal, Jones asserts that the trial court should
not have abated the entire lawsuit because Tran, Leeland, and Anderson did not
join in the vexatious litigant motion. To preserve error for appellate review, a
timely and reasonably specific objection, followed by an adverse ruling, is
required. Tex. R. App. P. 33.1(a). The record fails to reveal that Jones raised this
complaint in the trial court. Therefore, Jones has waived this subissue on appeal.
See id.

          Next, Jones asserts that the filed reporter's record "has content that differ[s]"
from the hearing. Without any citation to the record, Jones claims she requested an
audio copy of the March 11 hearing but was informed that it was destroyed.
Absent proof, Jones is not entitled to a new trial. See Houser v. McElveen, No. 13-
05-00426-CV, 2010 WL 1256054, at *4 (Tex. App.—Corpus Christi Apr. 1, 2010,
pet. denied) (mem. op.) (citing Tex. R. App. P. 34.6(f)). We overrule this subissue.




                                              16
                           III.      Conclusion


       Accordingly, having disposed of Jones's issue and subissues, we affirm the
trial court's order.




                                     Isi     Marc W. Brown
                                             Justice




Panel consists of Justices Jamison, Busby, and Brown.




                                        17
                                                                       June 23, 2015




                                 JUDGMENT

                 ®{je iJUnttrteEtttlj Court of Appeals
                         HARVELLA JONES, Appellant

NO. 14-14-00216-CV                      V.

MARC D. MARKEL, CLAYTON R. HEARN, AMY M. VANHOOSE, DAWN S.
   HOLIDAY, CLINTON FAVER BROWN, AND ROBERTS MARKEL
 WEINBERG BUTLER HAILEY, PC AKA ROBERTS MARKEL WEINBERG
            PC AKA ROBERTS MARKEL PC, Appellees


      This cause, an appeal from the order declaring appellant Harvella Jones a
vexatious litigant, in favor of appellees Marc D. Markel, Clayton R. Hearn, Amy
M. Vanhoose, Dawn S. Holiday, Clinton Faver Brown, and Roberts Markel
Weinberg Butler Hailey, PC aka Roberts Markel Weinberg PC aka Roberts Markel
PC, signed March 12, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant Harvella Jones to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.